In this case after opinions were filed on September 11, 1934, the appellee filed motion for rehearing and, because of certain allegation appearing in the motion, the Court made an order allowing oral argument on the petition for rehearing. Such oral argument was heard on October 9, 1934. *Page 394 
We have further considered the record in connection with the arguments heard as above stated with the result that we find no good reason to modify or change the opinions and the judgment heretofore rendered.
The petition for rehearing is, therefore, denied.
So ordered.
WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
DAVIS, C. J., and BROWN, J., concur specially.